Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits in response to the application filed on 03/26/2021.
Claim 1 is currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/15/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 currently ends in a semicolon and should be amended to end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Roozbehani (US 20190215342) in view of Sakurada (US 20190318275) in further view of Rai (US 20160167608).

Regarding Claim 1, Roozbehani teaches a resource sharing method implemented by a computer (Paragraph 0050 teach FIG. 3 illustrates the data flow and processing of a policy sharing function: 1) the policy owner transfers a policy to the new user; and 2) the user relays the transferred policy to the asset), comprising: generating, by an owner, a sharing target resource profile that lists shared processing attribute data items (Paragraphs 0032 and 0045-0049 teach certificate authorities can validate the public keys and certificates of identity; a policy can be tied to a unique fingerprint of the sharing entity by fetching the fingerprint of the entity through a secure mechanism and utilizing it in the communication protocols; FIG. 2 illustrates the data flow and processing of initial setup function accomplished between the asset and the owner; the asset and the owner perform a communication handshake, to establish rules; next, public keys are exchanged between devices of the owner and the asset; in the case of using a certificate authority, public keys can be signed with a certificate of identity; sensitive information can be communicated through the secure channel including the device fingerprint; 210 of FIG. 2 is a schematic illustration of the data structure stored by a computing device associated with the asset; the data structure includes a user ID, a user fingerprint, access policy attributes, and the shared secret; 220 of FIG. 2 is a schematic illustration of the data structure stored by the owner; 230 of FIG. 2 is a schematic illustration of an optional data structure stored by the cloud system; this data structure includes the owner ID, the asset ID, the asset fingerprint, the owner fingerprint, and the policy; the access policy attributes describe the access policy, such as permissions, time limitations, geographic limitations, identity requirements and the like; the owner of an asset can generate policies for other users that include conditions, permission, and restrictions for users (i.e., time restriction); the permissions and restrictions can include restrictions and permissions under which the user can generate a policy for other users (i.e., resale by lessee)); disclosing, by the owner, a generated owner certificate and a resource profile (Paragraph 0048 teaches 230 of FIG. 2 is a schematic illustration of an optional data structure stored by the cloud system; this data structure includes the owner ID, the asset ID, the asset fingerprint, the owner fingerprint, and the policy; the access policy attributes describe the access policy, such as permissions, time limitations, geographic limitations, identity requirements and the like; any mechanism can be used to express the policy); 10verifying, by the lessee, the owner certificate to verify the safety of the shared resource transaction (Paragraph 0050 teaches a user (i.e., lessee) and policy owner perform a communication handshake, and these same devices establish secure communication (including, e.g. exchanging public keys, deriving/exchanging secrets, and the like); at this point a secure channel exists between computing devices associated with the two entities, owner and user); digitally signing, by the lessee, a share-use purchase request including the owner certificate and the resource profile, using 15a lessee certificate for charged or free, and then generating a shared resource right of use certificate (Paragraph 0050-0051 and 0066 teach the user passes its fingerprint, encrypted and signed to the policy owner, and the policy owner generates an access policy bound to the fingerprint of the new user; the policy owner can encrypt and sign the policy intended for the asset to verify and decrypt; the protected policy is passed to the new user to then relay to the asset at a later time; next, the user and the asset conduct a handshake and, the user transfers the encrypted and signed policy from the owner to the asset; the asset can then verify the signature and decrypt the policy; the vehicle device starts the protocol by sending a nonce to the user; the user encrypts the desired action along with its fingerprint and the received nonce, signs the encryption and sends it to the vehicle; the vehicle device verifies the signature, verifies the nonce and the fingerprint of the user, consults the policy database to verify if the user is permitted to make the action request; if all checks pass, vehicle executes the action requested by the user and then disconnects); receiving, by the lessee, the shared resource by electronic means using the shared resource right of use certificate (Paragraph 0051-0052 teach the asset also retrieves the fingerprint of the new user along with its restrictions and retrieves the shared secret between the new user and the asset set by the policy owner; after this point, the user can access the asset like any other user of the system; a notification can be sent back to the policy owner indicating that the new user has been configured on the asset; 310 illustrates a data structure stored by the asset at this point, including the user ID, user fingerprint, and shared secret; 320 illustrates a data structure stored by the user device at this point, including the asset ID, asset fingerprint, and shared secret; 330 illustrates a data structure stored by the system at this point, including the user ID, user fingerprint, and policy); electronically blocking access of the lessee after a specified time (Paragraph 0055 teaches after verifying the validity of the signature and consulting the policy assigned to the sharing entity, the asset performs the requested action if it is permitted by the policy or denies the requested action if it is not permitted by the policy; a policy owner can send a request to the asset to remove/change a policy belonging to an entity previously authorized by the policy owner; by removing a policy, all policies generated by the removed entity can also be removed); if the owner permits resale to the lessee, generating a sharing target resource profile for resale that lists shared processing attribute data items including the policy parameters, with the same method as the owner to the extent not exceeding the range specified in the owner's shared resource profile (Paragraph 0050 teaches a “policy owner” is not necessarily the same entity as the asset owner; once an entity receives a policy (from asset owner directly or indirectly through another user) the entity is able to generate policies based on the restrictions stated in his/her own policy; ownership of an asset can be transferred using this process by generation of an owner policy be the current owner; a second user can pass its fingerprint, encrypted and signed to the policy owner, and the policy owner (i.e., first user) generates an access policy bound to the fingerprint of the new user; the policy owner can encrypt and sign the policy intended for the asset to verify and decrypt; 310 illustrates a data structure stored by the asset at this point, including the user ID, user fingerprint, and shared secret; 320 illustrates a data structure stored by the user device at this point, including the asset ID, asset fingerprint, and shared secret; 330 illustrates a data structure stored by the system at this point, including the user ID, user fingerprint, and policy); and 10disclosing, by the lessee, the generated owner certificate and resource profile to the shared resource transaction system (Paragraph 0050 teaches the asset changes ownership, owner policy parameters, and removes all policies generated by the previous (formerly the current) owner; the protected policy is passed to the new user to then relay to the asset at a later time; the user and the asset conduct a handshake and, the user transfers the encrypted and signed policy from the owner to the asset; the asset also retrieves the fingerprint of the new user along with its restrictions and retrieves the shared secret between the new user and the asset set by the policy owner; after this point, the user can access the asset like any other user of the system). 
However, Roozbehani does not explicitly teach generating, by an owner, a sharing target resource profile that lists shared processing attribute data items including the size of a time slot that for the shared 5resource sets a sharing method, a sharing period of time, and a minimum sharing time unit; generating, by the owner, a time slot based on the resource profile; disclosing, by the owner, a resource profile and shared time slots of the shared resource to a shared resource transaction system; searching for, by a lessee, the resource profile and shared time slot; verifying, by the lessee, the shared time slot; sending, by the lessee, a share-use time slot purchase request, including the purchase target time slots, and then generating a time slot right of use; receiving, by the lessee, the shared resource by electronic means using the time slot right of use; and repeating, by the lessee, opening and locking the time slot of the shared 20resource by electronic means using the time slot right of use.
Sakurada from same or similar field of endeavor teaches generating, by an owner, a sharing target resource profile that lists shared processing attribute data items including the size of a time slot that for the shared 5resource sets a sharing method, a sharing period of time, and a minimum sharing time unit (Paragraphs 0051-0052, 0056, and 0132 teach a car-sharing management server manages, for example, use schedules of the vehicles in the C2C car-sharing; specifically, the car-sharing management server receives a registration of a provision schedule of the vehicle from a mobile terminal to the C2C car-sharing (e.g., a period during which the vehicle can be provided for the C2C car-sharing, etc., referred to as the “vehicle provision schedule”); then, the car-sharing management server updates information on the use schedule of the vehicle (referred to as “vehicle schedule information”); in response to a request received from the car-sharing management server, the vehicle management server issues a time-limited authentication key (e.g., an authentication key valid only for a predetermined valid period from the start date and time to the end date and time specified in a use reservation added with a predetermined buffer period); the vehicle schedule information DB stores vehicle schedule information on the use schedule for each of the multiple vehicles registered in the C2C car-sharing in a form that the information can be extracted for each vehicle; the vehicle schedule information DB is also linked with the registered vehicle basic information DB, and is configured to be capable of extracting the vehicle schedule information with extraction conditions with respect to the basic information on each registered vehicle (e.g., “registered vehicle basic information”); The vehicle schedule information DB is also linked with the registered user information DB, and is configured to be capable of extracting, for example, vehicle schedule information including use reservations for each registered user); generating, by the owner, a time slot based on the resource profile (Paragraph 0125 teaches in response to an operation performed by a vehicle providing user on a GUI on the display, the vehicle provision scheduler registers a vehicle provision schedule that includes a period during which a vehicle owned by the vehicle providing user is provided to be shared to be used by the multiple users of the C2C car-sharing; the vehicle provision scheduler may receive registration settings on the vehicle provision schedule for periods of a fixed length (e.g., every two weeks or every month) in advance; the vehicle provision scheduler displays which a car-sharing provision period can be set; the vehicle provision scheduler updates information on the vehicle provision schedule stored in the storage; then, every time the vehicle provision schedule information is updated, the vehicle provision scheduler transmits to the car-sharing management server the updated vehicle provision schedule information); disclosing, by the owner, a resource profile and shared time slots of the shared resource to a shared resource transaction system (Paragraphs 0173 and 0142 teach the mobile terminal transmits a reservation candidate obtainment request including desired conditions (e.g., departure location, destination location, use period, etc.) input on a use reservation screen to the car-sharing management server in response to an operation performed by the user; based on the vehicle schedule information DB, the schedule manager extracts available vehicles in the vicinity of the desired departure location, during the desired use period, meeting the desired vehicle type, the number of occupants, and the like; the schedule manager may extract states of the other parking stations in the vicinity of the departure location; then, the schedule manager replies with the information extracted from the vehicle schedule information DB based on the desired conditions, to the mobile terminal); searching for, by a lessee, the resource profile and shared time slot (Paragraphs 0109 and 0174 teach a reservation unit displays an application screen for a use reservation of a vehicle; the user selects desired conditions for the vehicle that the user wants to use through the touch panel or the like on the use reservation screen; the desired conditions include a desired use period (start date and time of the use, and end date and time of the use); according to the desired conditions input or selected by an operation performed by the user through the touch panel or the like, the reservation unit transmits a signal including the desired conditions to the car-sharing management server that requests information on vehicles suitable as candidates for the use reservation; the reservation unit can obtain information on the candidate vehicles meeting the user's requirements and information on the candidate parking stations as the return location from the car-sharing management server; the car-sharing management server replies with information on candidate vehicles that are available in the desired use period in the vicinity of the departure location to the mobile terminal); verifying, by the lessee, the shared time slot (Paragraphs 0174-0175 teach the car-sharing management server replies with information on candidate vehicles that are available in the desired use period; on the display of the mobile terminal, a vehicle selection screen including available vehicles in the vicinity of the departure location is displayed; in response to the list of candidate vehicles available during the requested use period; the user to select one vehicle  from among the candidates); sending, by the lessee, a share-use time slot purchase request, including the purchase target time slots, and then generating a time slot right of use (Paragraphs 0110 and 0175 teach based on the information obtained from the car-sharing management server, the reservation unit displays information on the candidate vehicles on the use reservation screen on the display; the mobile terminal transmits information on the selected vehicle and the parking stations at the departure location to the car-sharing management server); receiving, by the lessee, the shared resource by electronic means using the time slot right of use (Paragraphs 0178-0184 teach the car-sharing management server registers a use reservation for the selected vehicle; upon completion of the registration of the use reservation, the car-sharing management server transmits a reservation completion notice to the mobile terminal; the car-sharing management server transmits an authentication key issuance request to the vehicle management server; the vehicle management server issues a time-limited authentication key corresponding to the vehicle identified in the authentication key issuance request; the vehicle management server transmits the issued authentication key to the corresponding vehicle; the car-sharing management server transmits the authentication key information including the authentication key to the mobile terminal of the user corresponding to the authentication key); and repeating, by the lessee, opening and locking the time slot of the shared 20resource by electronic means using the time slot right of use (Paragraph 0078 teaches the key unit performs an authentication process based on the authentication key received from the mobile terminal, and if the authentication is successful, allows the user who possesses the mobile terminal to perform various operations of the vehicle (e.g., unlocking, locking, activation, etc. of the vehicle); specifically, if the authentication is successful, the key unit transmits and receives signals with the lock/unlock/activation unit to cause the lock/unlock/activation unit to transition into a state where the door(s) of the vehicle can be locked and unlocked and the vehicle can be activated in response to an operation performed by the user on the mobile terminal or the vehicle).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Roozbehani, which teaches using digital certificates to enable the booking of shared resources, to incorporate the teachings of Sakurada to generate, by an owner, a sharing target resource profile that lists shared processing attribute data items including the size of a time slot that for the shared 5resource sets a sharing method, a sharing period of time, and a minimum sharing time unit; generate, by the owner, a time slot based on the resource profile; disclose, by the owner, a resource profile and shared time slots of the shared resource to a shared resource transaction system; search for, by a lessee, the resource profile and shared time slot; verify, by the lessee, the shared time slot; send, by the lessee, a share-use time slot purchase request, including the purchase target time slots, and then generating a time slot right of use; receive, by the lessee, the shared resource by electronic means using the time slot right of use; and repeat, by the lessee, opening and locking the time slot of the shared 20resource by electronic means using the time slot right of use.
There is motivation to combine Sakurada into Roozbehani because the car-sharing system allows a use reservation for a vehicle from among multiple vehicles including at least one of a privately-owned vehicle and a corporate-owned vehicle located in the vicinity of a departure location of a user during a period desired by the user. Therefore, when a large number of privately-owned vehicles and corporate-owned vehicles are registered, the user can borrow a vehicle in the vicinity of the departure location, for example, the home of the user or the like. As such, the car-sharing system provides a vehicle in the vicinity of a departure location of the user while maintaining convenience to the owner or the like of the vehicle, and thus, can further improve the convenience to the users (Sakurada Paragraph 0011).
However, the combination of Roozbehani and Sakurada does not explicitly teach if the owner permits resale to the lessee, generating a sharing target resource profile for resale that lists shared processing attribute data items including the size of a time slot for resale that sets a sharing method, a sharing period of time, and a 5minimum sharing time unit, based on the time slot right of use held, with the same method as the owner to the extent not exceeding the range specified in the owner's shared resource profile; generating, by the lessee, a time slot based on the resource profile for resale; and disclosing, by the lessee, the generated resource profile and shared time slots of the shared resource to the shared resource transaction system.
Rai from same or similar field of endeavor teaches if the owner permits resale to the lessee, generating a sharing target resource profile for resale that lists shared processing attribute data items including the size of a time slot for resale that sets a sharing method, a sharing period of time, and a 5minimum sharing time unit, based on the time slot right of use held, with the same method as the owner to the extent not exceeding the range specified in the owner's shared resource profile (Paragraphs 0027-0028, 0075, and 0174 teach people who sign the CoLease agreement may be referred to as “participants;” the participants in the CoLease agreement may agree to share a vehicle during a lease term and abide by rules defined by the participants when using the vehicle; the participants in the CoLease agreement may create their own rules for any issue relating to the CoLease agreement; an agreement server may include an agreement module that includes code and routines configured to provide the CoLease service; for example, the agreement module may determine an effective CoLease agreement among one or more users, manage reservations for the participants in a CoLease agreement, synchronize user profile data to the vehicle system based on the reservations and the current time, and track and allocate expenses among the participants in the CoLease agreement based on the rules and terms of the CoLease agreement and the actions of participants in relation to the vehicle system including their respective usage of the vehicle system; for example, assume that the participant named “Ava” does not current have a reservation; ava may view the booking GUI and observe that Elizabeth has a reservation lasting from 12:00 PM until 1:30 PM; Ava may select graphical element to indicate that she would like to book a reservation and select a region of the calendar and provide one or more inputs to indicate the start time for her reservation, the end time for her reservation and, optionally, a note to indicate the purpose of the reservation; these inputs may then be transmitted from the user service system to the agreement system to book the reservation); generating, by the lessee, a time slot based on the resource profile for resale (Paragraphs 0109 and 0053 teach the functionality of the menu module may include providing booking functionality for a client device such as client; an example of the booking functionality that may be provided by the menu module, and the menu module may receive one or more inputs to the client to reserve a time slot for the vehicle system; the input data may be transmitted to the agreement module, and the agreement module may determine if the requested time lot is available; if the requested time slot is available, the agreement module may store reservation data indicating that the vehicle system is reserved for the user at the requested time slot; for example, the second user may have booked time with the vehicle system on May 11 at 2:00 PM; and the first user may use the vehicle system on May 11 until 1:30 PM); and disclosing, by the lessee, the generated resource profile and shared time slots of the shared resource to the shared resource transaction system (Paragraphs 0128 and 0053 teach the agreement module may determine an effective CoLease agreement among one or more users, manage reservations for the participants in a CoLease agreement, synchronize user profile data to the vehicle system based on the reservations and the current time; the vehicle module may monitor the time of day, determine that the second user has a next booked time to use the vehicle system and initiate a download of the second user profile data associated with the second user to the vehicle system; the vehicle module may download the second user profile data from the agreement server; the vehicle module may reconfigure the vehicle system based on the second user profile data).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Roozbehani and Sakurada, which teaches using digital certificates to enable the booking of time-slots for shared resources, to incorporate the teachings of Rai to generate a sharing target resource profile for resale that lists shared processing attribute data items including the size of a time slot for resale that sets a sharing method, a sharing period of time, and a 5minimum sharing time unit, based on the time slot right of use held, with the same method as the owner to the extent not exceeding the range specified in the owner's shared resource profile if the owner permits resale to the lessee; generate, by the lessee, a time slot based on the resource profile for resale; and disclose, by the lessee, the generated resource profile and shared time slots of the shared resource to the shared resource transaction system.
There is motivation to combine Rai into the combination of Roozbehani and Sakurada because a problem with current vehicle leases is that the customer is required to lease a whole vehicle for private use. However, the customer may only need a vehicle for a few days out of the week. These customers may prefer to share a lease for a vehicle with some of their friends (Rai Paragraph 0025). The base invention is improved by enabling two or more people to lease the same vehicle under predetermined terms and user specified rules as participants in a CoLease Agreement. The participants in the CoLease agreement may create their own rules for any issue relating to the CoLease agreement. For example, the rules may apply to where the vehicle is to be parked, how to allocate vehicle expenses like fuel and maintenance among the participants, and any other issues relating to the vehicle associated with the CoLease agreement (Rai Paragraph 0006).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Namineni et al. (US 20180260740) teaches a system and method having a number of technological elements, one of which being a controller, which causes improvements to the controller and creates significantly more than the original default controller functionality. The elements collaborating to cause the controller to operate access at least one vehicle-share record; retrieve information from the vehicle-share record; receive vehicle system information from the vehicle; calculate a Return Time based, at least in part, on the vehicle system information received from the vehicle; compare the Return Time to the information retrieved from the vehicle-share record; modify vehicle-share record when the Return Time is greater than a value derived from the information retrieved from the vehicle-share record; and generate a notification when the Return Time is greater than the value derived from the information retrieved from the vehicle-share record.
Penilla et al. (US 20200361335) teaches methods and systems for sharing digital electronic keys (e-keys) to use a vehicle with the e-key are provided. One example method includes sending, via a first application of a first mobile device, a message to a second mobile device to initiate providing access to the vehicle via the e-key. The method includes receiving, by the first mobile device, data confirming from the second mobile device indicating receipt and creating the e-key at the second mobile device for the vehicle with a level of access that was set via the first application of the first mobile device. The data confirming receipt for the e-key is authenticated by the first mobile device. The method includes sending, by the first mobile device, verification of the e-key for use via the second mobile device. The e-key is registered with a server to enable activation of the e-key on the second mobile device. A second application of the second mobile device provides a user interface for access of the e-key for unlocking and starting the vehicle. In one example, the e-key is usable via wireless communication with the vehicle over a near field communication (NFC) connection. In one example, the first application of the first mobile device is provided with an interface to enable revocation to disable the e-key shared with a user of the second mobile device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:30 pm CST (M-Th).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY P JONES/Examiner, Art Unit 3685